DETAILED ACTION
This communication is responsive to the application, filed February 28, 2020.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on February 28, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2003/0163753 A1) in view of Weiss et al. (US 2015/0220319 A1).

As per claim 1:  A storage device comprising: 
a nonvolatile memory; and 
Lu discloses [0023] the system includes a nonvolatile memory.
a controller configured to control data write to 5the nonvolatile memory and data read from the nonvolatile memory based on a command from a host, wherein: 
the controller includes at least one processor; 
Lu discloses [0025] one or more CPUs coupled with one or more controllers.  The controller is coupled to the memory (I/O operations).
the nonvolatile memory stores first firmware for 10normal operation and second firmware for recovery, the first firmware being firmware to cause the at least one processor to control the data write and the data read based on the command, the second firmware being firmware to cause the at least one processor to recover 15the first firmware; and 
Lu discloses [Abstract] the first firmware unit is in the first node and the second firmware unit is in the second node of the multi-node computer system.  The MCS can automatically recover from corruption of the first firmware by copying a good image from the second firmware unit to the first firmware unit.
the second firmware is stored in the nonvolatile memory with higher reliability than the first firmware.  
Lu discloses the second firmware can recover the first firmware, but fails to explicitly disclose the second firmware is stored with higher reliability than the first firmware.  Weiss discloses a similar system, which further teaches [0028] boot loader creates a backup [second firmware] of the actual firmware [first firmware].  The backup is preferably encrypted [higher reliability] with a key before transferring the backup to the device for storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lu with that of Weiss.  One would have been motivated to store the second firmware with higher reliability because it allows to recover the actual firmware if the firmware fails due to any reason [Weiss; 0028].

As per claim 3:  The storage device of claim 1, wherein the second firmware is encrypted.  
Weiss discloses [0028] boot loader creates a backup [second firmware] of the actual firmware [first firmware].  The backup is preferably encrypted [higher reliability] with a key before transferring the backup to the device for storage.

As per claim 9:  Although claim 9 is directed towards a device claim, it is rejected under the same rationale as the device claim 1 above.

As per claim 11:  The storage device of claim 9, wherein the second nonvolatile memory has a capacity that is smaller than a capacity necessary to store the first firmware.  
Lu and Weiss disclose a plurality of nonvolatile memories.  It is clear in the art that the nonvolatile memory can have a capacity of all sizes (e.g. some are bigger than a capacity of said firmware, some are smaller than a capacity of said firmware).

As per claim 12:  The storage device of claim 11, wherein the 25capacity of the second nonvolatile memory is 500 Kbytes or less.  
Lu and Weiss disclose a plurality of nonvolatile memories.  It is clear in the art that the nonvolatile memory can have a capacity of all sizes.

As per claim 13:  The storage device of claim 9, wherein the second nonvolatile memory comprises a read-only memory.  
Lu discloses [0049] a memory can comprise a read-only memory.

As per claim 17:  The storage device of claim 9, wherein the second nonvolatile memory stores data to be used by the first processor when the first processor recovers the first firmware by executing the second firmware.
Lu discloses [Abstract] the first firmware unit is in the first node and the second firmware unit is in the second node of the multi-node computer system.  The MCS can automatically recover from corruption of the first firmware by copying a good image from the second firmware unit to the first firmware unit.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Weiss and further in view of Haager et al. (US 2015/0310219 A1).

The storage device of claim 1, wherein: the first firmware and the second firmware are 20encrypted; and the second firmware is encrypted using an algorithm whose encryption strength is higher than the first firmware, or the second firmware is encrypted using an encryption key whose key length is greater 25than the first firmware.  
Lu and Weiss disclose the system of claim 1, but fail to explicitly disclose the firmware is encrypted using higher strength.  Haager discloses a similar system, which further teaches [0044] a method of triple encryption, which can be implemented on hardware as a security enhancing hardware device or in firmware as a security enhancing firmware device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lu and Weiss with that of Haager.  One would have been motivated to use higher strength encryption because it allows to harden the security of the firmware device [Haager; 0044].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Weiss and further in view of Buer et al. (US 2008/0186753 A1).

As per claim 14:  The storage device of claim 13, further 30comprising a fuse element configured to store data by electrically changing characteristics of element irreversibly, wherein the fuse element stores verification data to verify the second firmware stored in the second 35nonvolatile memory.
Lu and Weiss disclose the system of claim 13, but fail to explicitly disclose a fuse element.  Buer discloses a similar system, which further teaches [0002] a non-volatile memory may be designed for multiple programming or for one-time programming.  The one-time programmable typically involves the blowing of a fuse element of the cell.  The programming of a one-time programmable memory is irreversible.
.

Allowable Subject Matter
Claims 4-8, 10, 15, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20180096154 A1 – Shivanna discloses a first controller and a second controller.  The first controller is to verify integrity of a first root of trust.  The second controller is to verify the integrity of a second root of trust, write the firmware image to the first controllers, and verify integrity of the written firmware image.  
·         US 20140229757 A1 – Danayakanakeri discloses recovering from a failed firmware by loading a copy of the second firmware and linking the logical volumes based on the copy of the second firmware module.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIGAR P PATEL/Primary Examiner, Art Unit 2114